  Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                           CASE NO:
SYDNI SHEARER

      Plaintiff,

      v.

ETAIROS HEALTH, INC., d/b/a UTOPIA
HOME CARE

      Defendant.
                                     /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, SYDNI SHEARER (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

following Complaint against Defendant, ETAIROS HEALTH, INC., d/b/a UTOPIA HOME

CARE (“UTOPIA” or “Defendant”), and alleges as follows:

                                         INTRODUCTION

   1. Defendant has unlawfully deprived Plaintiff of federal overtime compensation during the

      course of her employment. This is an action arising under the Fair Labor Standards Act

      (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all overtime wages owed to

      Plaintiff during the course of her employment with Defendant.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of the Middle District of Florida,

      over the age of 18 years, and otherwise sui juris.

   3. During all times material hereto, Defendant was a Foreign corporation transacting business

      within Tampa, Florida, within the jurisdiction of this Honorable Court. Defendant’s

      principal address in Florida is 13787 Belcher Rd. S. Suite 220, Largo, FL 33771.
Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 2 of 7 PageID 2




4. During all times material hereto, Defendant was vested with authority to hire, fire and

   reprimand Plaintiff, and to oversee and implement the pay practices that applied to

   Plaintiff.

5. Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all times

   pertinent to the allegations herein.

                            JURISDICTION AND VENUE

6. The acts or omissions giving rise to this lawsuit took place within the jurisdiction of this

   Honorable Court.

7. Defendant is headquartered and regularly transacts business in Hillsborough County,

   Florida, and jurisdiction is therefore proper within the Middle District of Florida pursuant

   to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

8. Venue is proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and

   28 U.S.C. § 1391(b).

                              GENERAL ALLEGATIONS

9. Defendant is a home healthcare agency that employs between 1,001-5,000 individuals in

   six (6) states. See https://www.linkedin.com/company/utopia-home-care-inc-/about/ (last

   visited December 30, 2020).

10. Defendant offers its services 24 hours a day, seven (7) days a week, including holidays.

   https://www.utopiahomecare.com/About/ (last visited December 30, 2020).

11. Defendant employed Plaintiff to provide domestic services in its customers’ households

   from April 14, 2020 through in or around December 2020.

12. Defendant paid Plaintiff $8.56-$13 per hour for her work as a home health care aide.

   Plaintiff’s duties and responsibilities consisted of providing the following services:




                                             2
    Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 3 of 7 PageID 3




       bathing, showering, providing skin care, brushing hair and teethe, dressing, assisting with

       walking, lifting from the bed, reminding to take medications, assisting with eating and food

       preparation, cleaning, general household work, and other similar activities.

    13. Plaintiff lacked the authority to hire, fire, or reprimand any employees during her

       employment with Defendant.

    14. Plaintiff did not supervise any employees during her employment with Defendant.

    15. During all times material hereto, Plaintiff was a non-exempt employee.

                                      FLSA COVERAGE

    16. Defendant is covered under the FLSA by virtue of the fact that it employs individuals (such

       as Plaintiff) as domestic service employees and sends these employees to residential homes

       in to engage in manual labor and work that does not qualify them for any exemption under

       the FLSA.

    17. During the relevant time period, Defendant employed Plaintiff as a domestic service

       worker1 who provided home healthcare services to at least one homeowner in Hillsborough

       County.




1 Congress extended FLSA coverage to “domestic service” workers in 1974. See 29 U.S.C. §
206(f); see, also, 29 U.S.C. § 207(i). This amendment extended FLSA coverage to employees
performing household services in a private home, including those domestic workers employed
directly by households or by companies too small to be covered as enterprises under the FLSA.
See, e.g., Switala v. Rosenstiel, 2017 WL 7792713 at *4 (S.D. Fla. 2017) (“It is well-established
that the FLSA applies to domestic service employees”) citing Buckner v. Florida Habilitation
Network, Inc., 489 F.3d 1151, 1154 (11th Cir. 2007). A Department of Labor regulation defines
“domestic service employment” as “services of a household nature performed by an employee in
or about a private home,” including “companions, babysitters, cooks, waiters, butlers, valets,
maids, housekeepers, nannies, nurses, janitors… home health aides, personal care aides” etc.
[emphasis added]. Id. citing 29 C.F.R. § 552.3.

                                                 3
Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 4 of 7 PageID 4




18. Defendant is also covered under the FLSA through enterprise coverage, Defendant was

   engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

   More specifically, Defendant was engaged in interstate commerce by virtue of the fact that

   its business activities involved those to which the FLSA applies. Defendant’s business and

   Plaintiff’s work for Defendant affected interstate commerce because the materials and

   goods that Plaintiff used on a constant and/or continuous basis moved through interstate

   commerce prior to or subsequent to Plaintiff’s use of the same.

19. During her employment with Defendant, Plaintiff handled and worked with various goods

   and/or materials that moved through interstate commerce, including, but not limited to:

   telephones, pens, notepads, cellular telephones, blankets, brooms, mops, disinfectants,

   soap, brushes, shampoo, conditioner, paper towels, cleaning supplies, etc.

20. Defendant also regularly employed two (2) or more employees for the relevant time period,

   who handled the same or similar goods as those goods and materials handled by Plaintiff,

   or used the instrumentalities of interstate commerce, or the mails, thus making Defendant’s

   business an enterprise covered by the FLSA.

21. Defendant grossed or did business in excess of $500,000.00 per year in the years 2017,

   2018, 2019 and 2020.

                                 FLSA VIOLATIONS

22. Defendant assigned Plaintiff to work five (5) to six (6) days per week during her

   employment period.

23. Defendant paid Plaintiff $8.56-$13.00 per hour for her work.




                                            4
Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 5 of 7 PageID 5




24. Defendant failed to compensate Plaintiff at the rate of time-and-a-half her regular hourly

   rate for work she performed in excess of forty (40) hours per week during one (1) or more

   workweeks during her employment period.

25. Defendant’s actions were intentional and/or willful and Plaintiff is therefore entitled to an

   additional amount of liquidated (double) damages for overtime wages owed.

26. Defendant was either recklessly indifferent as to the overtime requirements under federal

   law, or, in the alternative, intentionally violated federal law so that the Defendant could

   avoid having to pay Plaintiff her lawful (and hard-earned) wages. Plaintiff is therefore

   entitled to liquidated damages under the FLSA.

27. As a result of the above violations of federal law, Plaintiff has had retain the undersigned

   counsel to prosecute these claims and is therefore entitled to an award of reasonable

   attorney’s fees and costs under the FLSA.

      COUNT I – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207

28. Plaintiff re-avers and re-alleges Paragraphs 1 through 27 above, as though fully set forth

   herein.

29. During one or more workweeks during the relevant time period, Plaintiff performed work

   for Defendant that exceeded forty (40) hours in a workweek and Plaintiff did not receive

   the proper overtime premium for those hours.

30. Defendant’s failure to comply with the federal overtime provisions of the FLSA was

   intentional and/or willful.

31. To date, Defendant has not properly paid Plaintiff all of her overtime as required by the

   FLSA.




                                             5
   Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 6 of 7 PageID 6




   32. As a result of Defendant’s refusal to remedy its violations of the FLSA, Plaintiff is entitled

       to recover unliquidated damages, liquidated damages, court costs and reasonable attorney’s

       fees.

       WHEREFORE, Plaintiff, SYDNI SHEARER, demands judgment against Defendant,

ETAIROS HEALTH, INC., d/b/a UTOPIA HOME CARE, and respectfully requests that she be

awarded the following relief: (a) unliquidated damages; (b) liquidated damages; (c) reasonable

attorneys’ fees and costs; and any and all such further relief as may be deemed just and reasonable

under the circumstances.

                                DEMAND FOR JURY TRIAL

       Plaintiff, SYDNI SHEARER, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 4th day of January 2021.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com




                                                 6
   Case 6:21-cv-00003-JA-EJK Document 1 Filed 01/04/21 Page 7 of 7 PageID 7




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 4th day

of January 2021.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372


                                   SERVICE LIST:




                                           7
